DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 U.S.C. 112 rejections have been withdrawn in view of Applicant’s amendments to the claims.
Applicant’s arguments, see Remarks, filed 11/19/2021, with respect to the rejections of the claims under 35 U.S.C. 103 over Goto (US 2002/0003135) and Hara (US 2004/0020912) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection are made in view of Nako et al. (US 2019/0210165) and Jeong et al. (US 2015/0314397).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nako et al. (US 2019/0210165).
Regarding claims 1-2, Nako teaches a flux-cored wire for gas shielded arc welding (¶ 1). The composition of this wire is as follows, compared to the composition of claim 1, in mass percent:

Claim 1
Nako
Fe
≥78%
≥80% (¶ 76)
TiO2
4%-13%
4%-7.5% (based on 2.4%-4.5% Ti, ¶ 63-64) 

1.0%-2.4%
1.0%-4.0% (¶ 61-62)
Cr
1.0%-3.0%
≤1.0% (¶ 83-84)
Mo
0.2%-1.2%
≤0.35% (¶ 85-86)
Si
0.1%-0.8%
0.1%-0.5% (¶ 58-59)
Mg
0.1%-1.0%
≤1.0% (¶ 95-96)
F
0.05%-0.25%
≤1.0% (¶ 98-99)
C
0.01%-0.10%
0.03%-0.12% (¶ 56-57)
V
0.003%-0.020%
≤0.050% (¶ 89-90)
Nb
0.003%-0.020%
≤0.030% (¶ 87-88)
B (optional)
<100 ppm
0.0008%-0.012% (¶ 72)
28 × Mn / (390 × C + 2370 × V)
≥0.82
0.68-2.39
Claim 2
0.018 × TiO2 × Mg + 2 × (Nb + V)
≤0.12
0-0.30


The composition of Nako therefore overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 3 and 5, Nako teaches elements such as P and S are inevitable impurities (¶ 78) and therefore, one of ordinary skill in the art would seek to limit their inclusion to as close to 0% as possible. Nako also teaches N content in the resulting weld joint should not exceed 0.1% (¶ 140), which implicitly requires the wire to contain less than this amount of N. This lies within the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 4 and 6-11, Nako teaches the wire contains Li, Na and K in total amount of 1% or less, most preferably 0.20% or less (¶ 91-92).
Regarding claims 12-15, Nako teaches TiO2
Regarding claim 18, Nako teaches Mn is present in the wire in an amount of 1.0%-4.0% by mass (¶ 61-62). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2015/0314397).
Regarding claims 1-2, Jeong teaches a flux-cored wire for gas shielded arc welding (¶ 31). The composition of this wire is as follows, compared to the composition of claim 1, in mass percent:

Claim 1
Jeong (¶ 31-32)
Fe
≥78%
Balance
TiO2
4%-13%
4.5%-9.0%
Mn
1.0%-2.4%
1.5%-3.5%
Cr
1.0%-3.0%
0.3%-1.0%
Mo
0.2%-1.2%
0.3%-1.0%
Si
0.1%-0.8%
0.3%-1.4%
Mg
0.1%-1.0%
0.02%-1.5%
F
0.05%-0.25%
0.025%-0.5% (¶ 122)
C
0.01%-0.10%
0.03%-0.12%
V
0.003%-0.020%
[≤0.050% (Nako, ¶ 89-90)]
Nb
0.003%-0.020%
[≤0.030% (Nako, ¶ 87-88)]
B (optional)
<100 ppm
0.001%-0.02%
28 × Mn / (390 × C + 2370 × V)
≥0.82
0.59-3.59
Claim 2
0.018 × TiO2 × Mg + 2 × (Nb + V)
≤0.12
0.00-0.40


While Jeong teaches that the weld joint resulting from the wire contains Nb and V, Jeong does not expressly teach the wire contains these elements. Nako teaches including Nb and V in a flux-cored wire for gas shielded arc welding in amounts of 0.030% or less and 0.050% or less, respectively (¶ 87-90). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include these elements in the wire in the amounts taught by Nako because the presence of Nb and V ensures 
Regarding claims 3 and 5, Jeong teaches the weld joint obtained using the welding wire contains 0.001%-0.006% N, 0.02% or less P and 0.01% or less S (¶ 60-65). The welding wire would implicitly require less than these amounts. These overlap the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 4 and 6-11, Jeong teaches the wire contains oxides of Li, Na or K in total amount of 0.10%-1.5% (¶ 120). After accounting for oxygen, this corresponds to a range of about 0.05% to 1.11%, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-15, Jeong teaches TiO2 is present in the wire in an amount of 4.5%-9.0% (¶ 31-32). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 18, Jeong teaches Mn is present in the wire in an amount of 1.5-3.5% by mass (¶ 31-32). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784